Title: General Orders, 22 July 1778
From: Washington, George
To: 


          
            Head Qrs Wrights-Mills [N.Y.] Wednesday July 22nd 78
            Parole ExeterC.S. Egypt Elk.
            
          
          The Troops will be brigaded as follow and the necessary changes are to be made
            accordingly
          
            
              No. Carolina—Clarke
              Glover———Shepherd
            
            
                                          Patton
                                    Wigglesworth
            
            
              Woodford——  Heth
                          Bigelow
            
            
              Cropper  
                     Vose
            
            
              Mason   
              Patterson——Brewer
            
            
              Febiger  
                              Marshall
            
            
              Muhlenberg—Parker
                             Bradford
            
            
              Davies   
                         Tupper
            
            
              G. Gibson
              late Learned—Bailey
            
            
              Smith     
                            Jackson
            
            
              Scott———— Wood
                            Wesson
            
            
                     Green } joined
                                       Mead—Militia
            
            
              Gibson }   
              Poor————Cilly
            
            
                          Hall—Delaware
                         Hale
            
            
              Grayson.  
                                Scammell
            
            
              Smallwood—  Stone
                         Hazen.
            
            
              Gist            
              Wayne———Chambers
            
            
                Richardson
                            Steward
            
            
              Gunby.      
                          Irvine
            
            
              2d Maryld——Price
                              Humpton
            
            
            
              Hall       
              2d Pensa——Craig
            
            
              Williams
                             Johnson
            
            
                     German-Battn
                          Magaw
            
            
              Varnum—— Angell
                              R. Butler
            
            
              Sherburn
              Clinton——Vanscoick
            
            
              S.B. Webb
                           Courtlandt
            
            
                J. Livingston
                           Livingston
            
            
              Nixon——— Greaton
                          Dubois
            
            
              Nixon        
              Parsons——Meigs
            
            
              Putnam    
                         Wyllys
            
            
                     Wood’s—Militia
                         Durkee
            
            
              
                          Chandler
            
            
              
              Huntington—Prentice
            
            
              
                         C. Webb
            
            
              
                         Bradley
            
            
              
                     Swift
            
          
          Woodford’s, Muhlenberg’s, Scotts, Smallwoods & the 2d Ma[ryland] Brigades are
            to compose the right wing of the first line—No. Carolina, Nixon’s, Patterson’s,
            Learneds, & Poors Brigades, are to compose the left wing of the same line—And
            Waynes, Second Pensylvania, Clintons, Parsonss & Huntingtons are to form the
            Second line.
          Poors Regiment of Militia, and Moseleys a⟨re⟩ to march at Four Oclock tomorrow morning
            for West Point & put themselves under the Command of Colo. Malcom or the Officer
            Commanding at that Post.
          The detachment under the Command of Colo. Henry Jackson is to be in readiness to march at a moments warning with their
            Baggage.
          The Quarter Master Genl so soon as he has marked the ground for a Camp is to direct the
            march of the Troops to it. They are to be Incampd in the Order just mentioned, beginning
            upon the right of each line.
          The three Senr Majr Genls present, will command the right & left wing, and
            second line of the army according to their Rank.
          When the Troops arrive at their next Camp, Baron Steuben will please to resume his
            office of Inspector Genl and make his arrangements accordingly—He will please also to
            accept the thanks of the Commander in chief for his extra Services in conducting the
            right wing of the army from Brunswick to its present ground, and for his care and
            attention to the Troops during their march.
          The Brigade Majors will in future attend at the Orderly Office daily precisely
            at—twelve oClock.
        